Citation Nr: 1104492	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  03-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for arthritis of both hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a September 2008 decision, the Board denied service connection 
for arthritis of the Veteran's hands.  He appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Veterans 
Court).  In January 2010, the Veterans Court granted a joint 
motion of the Veteran and the Secretary of Veterans' Affairs (the 
Parties), vacated the September 2008 decision, and remanded the 
matter to the Board compliance with the instructions in the joint 
motion.  

In July 2010, the Board remanded the matter to the RO via the 
Appeals Management Center so that VA could comply with the 
instructions in the joint motion.  The matter has been returned 
to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran did not have injuries to either hand during 
service.

2.  The Veteran's current bilateral hand arthritis did not have 
onset during his active service, did not manifest within one year 
of separation from active service, and is not etiologically 
related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
Veteran's hands have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case may be briefly summarized:  Service 
treatment records are not obtainable in this case.  VA personnel 
records are associated with the claims file.  Where and when the 
Veteran allegedly injured his hands has been argued in this case.  
The Board will therefore first summarize his service as shown in 
the service personnel records.  

Service personnel records document that the Veteran was 
transferred to the U.S.S. Paricutin in November 1960 and reported 
onboard December 21, 1960.  On February 12, 1961 he was 
transferred to Ryukyus Army Hospital for TD under treatment.  He 
reported on February 12, 1961 and departed on March 23, 1961.  On 
March 27, 1961 he was transferred to the USS Paricutin and 
reported April 7, 1961.  On August 31, 1961 he was transferred to 
the Naval Station Adak, Alaska and reported on September 27, 
1961.  On December 6, 1961 he was transferred to the USAF 
Hospital Elmendorf AFB, Anchorage Alaska TAD under treatment.  

Administrative remarks document that he commenced messman duties 
on March 1, 1962, was placed in confinement on March 28, 1962 as 
result of summary court-martial, and was released from 
confinement on April 16, 1962.  On September 26, 1962 he was 
transferred from the Naval Station Adak, Alaska to the U.S.S. 
Talladega and reported on board November 2, 1962.  He received a 
non-judicial punishment in November 1963 for an assault committed 
on November 13, 1963, described as his having struck a Marine 
during an argument in town.  He was restricted to the limits of 
the U.S.S. Talladega for a period of 30 days.  He was released 
from active duty on July 23, 1964.  

In a December 2000 writing, signed by the Veteran, he reported 
that while on duty serving on the U.S.S. Talladega in 1962, in 
Okinawa, both his hands were broken and he was hospitalized for 3 
months.  He sought service connection for disability described by 
him as numbness and tingling with pain in both wrists which he 
thought may be carpal tunnel syndrome.  He also sought service 
connection for an eye disability and a hearing loss disability, 
issues which have since been resolved.  He stated that while 
serving on the U.S.S. Paricutin he was on constant gun duty 
without ear protection and this caused ear conditions consisting 
of dizziness and loss of balance.  He also stated that his left 
eye was injured in 1961 while serving in Adak, Alaska and he was 
hospitalized at the Air Force base in Anchorage for over a month.  

During the February 2006 hearing, the Veteran testified in 
response to a question from his representative as to an incident 
involving his hands.  He testified as follows:  

Right, I was stationed on the U.S.S. Talladega, APA 208.  
We were in Okinawa, Japan.  I broke both my hands.  
Initially they sent me to a Army Hospital in Okinawa.  

February 2006 Board hearing transcript at 9.    

When asked how his hands were broken, he testified that he was 
assaulted and that there was no disciplinary action taken, that 
he was in the hospital for three months, and that he has had 
trouble with his hands since.  Id.  He testified that this 
occurred in 1962 but he did not recall what time period, i.e., 
summer or winter, although he stated that it was not cold.  Id.  

During that hearing he also testified to events he alleged 
occurred while stationed on the U.S.S. Paricutin.  Id. at 3-5.  
These events consisted of duty involving a 3 inch gun.  Id.  He 
testified that he was a hot shell man and that when the 
projectile was fired the casing would come out and his right hand 
knocked it down to his left and then he would remove it and 
another projectile was fired.  Id. at 4.  He stated that the only 
protection he wore were gloves on his hands but not hearing 
protection.  Id.  He identified this as the cause of post service 
hearing loss.  Id.  

Importantly, there is no mention in the hearing transcript of any 
injury of his hands while assigned to the U.S.S. Paricutin.  

The Veteran also referred to an injury he stated occurred while 
stationed in Alaska.  He testified that something blew into his 
eye while unloading a ship that came into the base.  Id. at 6.  
He testified that he was flown out of Anchorage Alaska to 
Elmendorf Air Force Base and was there for three weeks for 
treatment of his eye.  He testified that this occurred in 1961 
although he could not remember the month.  Id.  

Following that hearing , the Board remanded the matter to the 
RO/AMC for additional development, the case was returned to the 
Board and the Board denied the claim in September 2008, the 
Veteran appealed and the Parties agreed in a January 2010 joint 
motion that VA had not fulfilled its duty to assist and the 
matter was sent back to the Board.  

In that joint motion, the Parties noted pertinent facts as 
follows:  

Appellant alleges that he sustained 
fractures of both hands during a fight with 
a Marine aboard the USS Talladega.  
Appellant's service personnel records show 
that in November 1963, he was disciplined 
and confined to the Talladega for 30 days 
following a fight with a Marine on November 
13, 1963.  

January 2010 joint motion at 2.  

The Parties discussed VA's duty to assist claimants and stated as 
follows:  

In this matter, Appellant's SMRs are not 
available.  VA obtained his service 
personnel records, which show a fight with 
a Marine aboard the USS Talladega in 
November 1963.  However, there is no 
indication that VA attempted to obtain any 
alternative forms of evidence pertaining to 
whether Appellant may have sustained 
injuries of the hand(s) as a result of the 
1963 altercation.  Specifically, VA did not 
contact the Center for Unit Research (CURR) 
to ascertain whether deck logs or other 
records form the USS Talladega dated in 
November 1963 and did not advise Appellant 
to submit alternative evidence 
demonstrating that he incurred an in-
service injury.  

Id. at 3-4.  

In July 2010, the Board remanded the matter to the AMC/RO with 
instructions to provide the Veteran with additional notice and to 
contact the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the Center for Unit Research) to ascertain 
whether deck logs or other records from the U.S.S. Talladega 
dated in November 1963 were available.  

In August 2010, the AMC sent a request for copies of the deck 
logs for the U.S.S. Talladega for November 1963, and specified 
that VA was trying to ascertain whether the Veteran had injured 
his hands in a fight on November 13, 1963.  That same month, the 
AMC received a reply from the National Archives stating that a 
detailed search of the deck logs of the U.S.S. Talladega for 
November 1963 had been conducted but there was no reference to 
the Veteran.  

On November 8, 2010, VA received several documents from the 
Veteran which are dated November 8, 2010.  There are different 
dates typed on some of the pages.  Much of the content is a 
disagreement with the statements in the supplemental statement of 
the case.  In some of the documents the Veteran contends that VA 
did not properly develop his case as far as obtaining evidence 
created at the time of his service.  This contention is, in 
pertinent part, as follows:

The injury did not occur while serving on 
the USS Talladega APA 208.  THE INJURY 
OCCURRED WHILE SERVING ON THE USS 
PARRICUTIN.  Therefore the Talladega's Log 
would not have any reference to the 
incident.  

      . . . 

The injury did not occur on November 13, 
1963, BUT DID OCCUR February 12, 1961, as 
documented in the Navy's Form HISTORY OF 
ASSIGNMENTS. (NAYPERS 601-5).  

The Veteran included a copy of his history of assignments which 
agrees with the dates of his service as listed above, but makes 
no mention of any injury.  

In another document, which he dated in August 2010 but is dated 
as transmitted on November 8, 2010, the Veteran referred to the 
Board's July 2010 remand as to what he believes are 
discrepancies, stating in pertinent part, as follows:

Discrepancy # 1 States under the Remand 
Section of this report, my both hands were 
injured in November 1963 while aboard the 
USS. Talladega.  

The statement should reflect that my both 
hands were broken in February 1961 aboard 
the U.S.S. Paricutin, I was then 
transferred to Ryuskus Army Hospital and 
was unable to return to the ship until 
April 1961.  As document in the Navy's file 
of History of Assignments, this was also 
noted in the original claim.  

      . . . 

Discrepancy #3 ID at 5 Para. 2 Which states 
in affect that this was my statement of 
facts.  

I strongly disagree that I ever stated my 
hands were injured while aboard the USS 
Talladega, since this injury occurred while 
serving aboard the USS Paracutin!  There 
must have been some misunderstanding at the 
time I spoke with the RO.  I in fact do 
have a hearing loss.  Also, the dates were 
stated incorrectly on the original claim 
filed by the Nat'l Service Office.  Once 
again, not to be repetitive, February 1961 
both my hands were broken and set in casts 
while serving aboard the USS. Paracutin, I 
was unable to return to my ship until April 
1961.  As per, the Navy's History of 
Assignments.  

      ...

November 1963, Has nothing to do with any 
claims I have filed.  No injuries were 
obtained during this altercation.  In my 
opinion, the RO read this and made the 
decision this is when my hands were 
injured.  Simply not true!  The dates of 
hospitalization are clearly noted in the 
Navy's History of Assignments file.  

As stated above, although the Veteran now states that no injury 
occurred in November 1963, he was a party to the joint motion and 
agreed that VA should conduct research with regard to an injury 
of his hands in November 1963 while serving aboard the U.S.S. 
Talladega.  

In this regard, it is important to note that the Board, for 
reasons that will become clear below, was fully aware of the fact 
that it would not obtain evidence that would support the granting 
of this claim when it remanded this case to the RO, however, the 
Board was required to fulfill the order of the Court.  VA now 
turns to a discussion of the evidence of record to explain this 
determination:

The earliest dated evidence of a disability of the Veteran's 
hands is found in September 2000 VA treatment records which 
document that he reported pain an cramps of both hands and 
reported a history of old fractures.  X-rays showed mild diffuse 
degenerative changes.  On examination he was found to have 
tenderness of the right hand at the wrist, the 5th metacarpal, a 
bony prominence was noted at the base of the 5th metacarpal, the 
5th and 4th metacarpophalangeal joints and had left hand 
tenderness over the 2nd metacarpal and the 2dn and 3rd 
metacarpophalangeal joints.  

VA treatment notes from May 2001 document the Veteran's report 
that he was status post hand fracture from an in-service 
altercation.  

April 2003 VA treatment notes document the Veteran's report of 
joint pain of his hands and his report of a previous fractures of 
his hands.  He was referred for rheumatology consult.  

A September 2003 report of a rheumatology consult notes the 
Veteran's report that he had a fracture to the carpal bone of the 
right hand in 1960.  The rheumatologist noted that the Veteran 
was an electrician in the past and had done a lot of mechanical 
work with his hands and a lot of repetitive trauma to his hands 
in the past.  In a section for musculoskeletal examination, the 
rheumatologist stated that "the right wrist has a bony 
prominence in the right lateral aspect of the wrist."  In an 
assessment section, the rheumatologist stated "[i]n the right 
hand, I think it is probably because of the injury that he had 
with abnormal growth of bone because of the fracture that he had 
in the past."  

October 2003 VA rheumatology notes include references to the 
Veteran's pain of the hands.  In the assessment section , the 
physician stated that he had pain mainly in the proximal 
interphalangeal joints and the right wrist in the area of 
previous fracture, stating that the pain was probably due to 
postural arthritis in the proximal interphalangeal joints and 
malunion of his right wrist fracture.  The rheumatologist also 
stated "will go ahead and check x-rays of his hands and wrist in 
order to see any progression of his osteoarthritis compared to 
the ones done in 2000 or any new findings since 2000."  A report 
or October 2003 x-rays of the wrist stated "Moderate bilateral 
degenerative changes are seen" and rendered an impression of 
moderate degenerative joint disease.  

An April 2004 rheumatology note documented that the Veteran was 
in for follow-up of his bilateral hand pain.  His complaints were 
unchanged.  

In April 2008, the Veteran underwent a VA compensation and 
pension (C&P) examination with regard to his claim for service 
connection for disabilities of his hands.  The Veteran reported 
that he had fractured both hands during an altercation with a 
date of onset of 1961.  The fractures reported by the Veteran 
were of the left 2nd metacarpal bone and the right 5th metacarpal 
bone.  The examiner noted no bony abnormalities of the Veteran's 
hands other than noting that x-rays showed arthritis.  The 
examiner offered an opinion that it was less likely than not that 
his arthritis of the hands was the result of fractures.  He 
explained his opinion as follows:  

Service medical records are not available 
in the c file for review.  There is no 
documentation of fracture of both hands as 
claimed by vet and no evidence of old 
fracture seen in the 7 sets of imaging of 
both hands and wrist from 2000 to 2006.  
Patient worked as an electrician for 20 yrs 
where he used his hands repetitively.  This 
line of work more likley (sic) caused his 
djd [degenerative joint disease] than the 
trauma that he allegedly sustained in 
service.  An injury to a part of a hand 
does not cause diffuse degenerative 
changes.  The degenerative changes are in 
the 1st and 5th mcp jts [metacarpal joints] 
bilaterally and these are the common joints 
affected in workers doing repetitive hand 
movements for many years.  In this patient 
there is no evidence of trauma to bones on 
the hands or wrists.  

In the joint motion, the Parties addressed this opinion as 
follows:  

In September 2003, a VA examiner concluded 
that x-rays showed a bony abnormality of 
the right wrist, consistent with a prior 
fracture and which could have led to the 
development of arthritis.  

In April 2008, a VA examiner found no 
evidence of a prior fracture.  However, he 
did not discuss the 2003 examiner's 
conclusion and made no finding with regard 
to whether Appellant has a bony abnormality 
of the right wrist.  

In Green v. Derwinski, 1 Vet.App. 121, 124 
(1991), the Court held that the statutory 
duty to assist includes the conduct of a 
thorough and contemporaneous medical 
examination, which takes into account the 
records of prior medical treatment, so that 
the evaluation of the claimed disability 
will be a fully informed one.  The Court 
noted that remand is appropriate where the 
Board relied on an inadequate medical 
examination.

Here, the 2008 examiner did not consider 
the 2003 examiner's finding that Appellant 
had a bony abnormality of the right wrist 
so the record is not clear on this point.  
Therefore, the 2008 examiner's opinion is 
insufficient for the Secretary to render a 
decision on the matter and remand is 
warranted to secure and adequate 
examination report, which considers any new 
evidence and discusses whether Appellant 
has a right wrist disability and, if so, 
whether that condition is related to 
service and contributed to Appellant's 
arthritis.  

January 2010 joint motion at 4-5.  

In its July 2010 remand, the Board directed the AOJ to ensure 
that the Veteran was scheduled for an examination and that the 
examiner should address the following:  

(a)  Provide an opinion as to whether the 
Veteran has a right wrist disability or 
abnormality.  

(b) If the Veteran has a right wrist 
disability or abnormality provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the right wrist disability or abnormality had 
onset during or was caused by an event during 
the Veteran's active service, including 
punching someone in November 1963.  

(c)  If the Veteran has a right wrist 
disability or abnormality and the examiner 
determines that the right wrist disability as 
likely as not is related to his active 
service, provide an opinion as to whether it 
is at least as likely as not (a 50 percent or 
greater probability) that his right wrist 
disability or abnormality contributed to his 
arthritis.  

(d)  provide an opinion as to whether the 
Veteran's arthritis at least as likely (a 50 
percent or greater probability) had onset 
during or was caused by an event during the 
Veteran's active service, including punching 
someone in an altercation in November 1963.  

In September 2010, the Veteran underwent a VA C&P examination of 
his hands.  The Veteran reported that he was stopping a fight 
while on liberty in Okinawa, went to the Army hospital for 
treatment, had bilateral hand fractures, was admitted, casted, an 
inpatient for six weeks, was returned to active duty, and now has 
persistent pain and discomfort of the hands which has worsened 
over the years.  

The physician noted in a medical history section that there was a 
history of hospitalization for surgery at a U.S. Army hospital in 
1963 for fractures of both hands with casting.  

The examiner noted that there was an arthritic deformity at the 
base of the right hand dorsum fifth finger.  

The examiner stated that, without resorting to mere speculation, 
he could not answer the question as to whether it is as likely as 
not that the Veteran's right wrist disability is related to his 
active service and that his active service contributed to his 
arthritis.  He explained why he had so concluded, stating  
"[t]he VA file has been reviewed.  Since the old service records 
are missing, I cannot make a clear judgment and decision on the 
etiology of the veteran's wrist and hand pain."  

Law and Analysis:

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).  

In cases such as this, where service treatment records are lost 
or destroyed, VA has a heightened duty to provide well reasoned 
findings and conclusions to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to provide 
an adequate statement of the reasons or bases for its rejection 
of such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005).  

The Board has an obligation to evaluate the credibility of 
evidence and to assign probative weight to competent evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(recognizing the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence").  As to some 
of the factors that go into making these determinations both the 
Court of Appeals for Veterans Claims (Veterans Court) and the 
Court of Appeals for the Federal Circuit (Federal Circuit) have 
provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., because 
of possible bias, conflicting statements, etc ".); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that 
"[t]he credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  

The Board here determines that the Veteran did not suffer 
fracture or fractures of either hand or wrist during service, 
even with consideration of the fact that the Veteran's service 
medical records from many years ago have been lost.  In making 
this determination the Board considers all of the evidence of 
record.  

As to the 2008 examination report, the Board acknowledges that 
the Parties have agreed that it is insufficient for rating 
purposes.  The Board, however, finds the September 2010 
examination report is sufficient and adequate for rating purposes 
as it fully addressed all medical evidence.  In this regard, the 
Veterans Court has addressed those situations where an examiner 
states that he or she cannot offer an opinion without resorting 
to mere speculation, explaining as follows:  

Even when a VA medical examiner has 
obtained and considered all relevant and 
available information, there will 
nevertheless be instances in which the 
examiner is still unable to furnish the 
requested opinion.  There are limits to 
even the most current medical knowledge.  
In certain cases, no medical expert can 
assess the likelihood that a condition was 
due to an in-service event or disease, 
because information that could only have 
been collected in service, or soon 
thereafter, is missing, or the time for 
obtaining other information has passed.  
Similarly, the valid application of current 
medical knowledge could yield multiple 
possible etiologies with none more likely 
than not the cause of a veteran's 
disability, such that a physician could 
only speculate as to the cause of a 
claimant's disability or condition.

Therefore, it would be inappropriate for VA 
to demand a conclusive opinion from a 
physician whose evaluation of the 
"procurable and assembled" information 
prevents the rendering of such an opinion.  
Of course, VA may exercise its discretion 
to *391 seek a second opinion. See Shoffner 
v. Principi, 16 Vet.App. 208, 213 (2002) 
(VA has discretion to decide how much 
development is necessary).  When an 
examiner has done all that reasonably 
should be done to become informed about a 
case, however, and the inability to render 
a requested opinion is adequately explained 
by the examiner or otherwise apparent in 
the Board's review of the evidence, there 
is nothing further to be obtained from that 
particular examiner.  

Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  

In the September 2010 report, the examiner noted that the Veteran 
did have an abnormality of his right wrist at the same location 
as was noted by the rheumatologist in 2003.  He also explained 
that he could not offer an opinion without resorting to 
speculation as to whether the Veteran's current hands and wrists 
problems were due to service because he did not have any service 
records to review.  This is one of the types of circumstances 
that the Veterans Court recognized in Jones as a valid basis for 
why an opinion could not be rendered without resorting to mere 
speculation.  The Board therefore finds that the rationale 
provided in the September 2010 examination report is adequate and 
the examination is adequate.  

Turning back to the 2008 examination report, an agreement that 
the examination is insufficient for rating purposes does not mean 
that the information contained in the report is not evidence and 
may not be considered at all.  In other words, its insufficiency 
does not render incompetent or inadmissible all statements in the 
report, such as the Veteran's report of how he allegedly injured 
his hands or the physician's report as to the how arthritis 
typically manifests or as to what is shown on x-rays .  It simply 
means that it is insufficient evidence for rating purposes.  

First, and perhaps most importantly, the Board will address 
directly the Veteran's credibility.  Although the Veteran 
contended in his statements received in November 2010 that he 
"never" stated that he injured his hands while aboard the 
U.S.S. Talledega and sought to assign those statements to the RO 
or to his representative, that is not what is shown in the 
record.  In his December 2000 written statement, signed by him, 
and repeatedly submitted, he stated that his hands were broken 
while serving on the U.S.S. Talladega.  He also testified under 
oath to this alleged occurrence during the February 2006 hearing.  

Moreover, it cannot be said that he was somehow confused, as he 
reported injuries to his hearing that he states occurred during 
service on the Paricutin, so he clearly was making a distinction 
as to what injuries occurred while stationed aboard the 
respective ship.  That he stated this in 2000 and again in 2006 
is strong evidence that he knowingly was asserting that he 
suffered fractures of the hands while stationed on the U.S.S. 
Talledega.  

Despite the fact that he dated some of the documents in August 
2010, he clearly submitted these documents to VA on November 8, 
2010 after he received the November 1 2010 supplemental statement 
of the case.  The timing of his submission, taken together with 
the back dating of the one letter to August 2010 tends to show 
that the Veteran was making one more attempt to introduce some 
type of doubt in the process and preserve his appeal.  

Moreover, the Veteran is arguing in opposition to what he agreed 
to in the joint motion.  There he specifically agreed that a 
remand was necessary so that more development could be conducted 
in an effort to determine if he injured his hands in November 
1963.  His statements are therefore inconsistent.  If he was not 
alleging that he injured his hands in November 1963 then the 
question arises as to why he agreed that more development was 
needed to determine if there was evidence of such injury.  

The Board respectfully asks both the Court and the parties of the 
joint motion to closely examine the evidence of record:  Close 
inspection of the time and timing of events - i.e. when the 
alleged injury occurred and how long he was allegedly 
hospitalized for the injury also shows that the Veteran is 
reporting events that did not occur.  

In his November 2010 statement he alleged that he was 
hospitalized for three months for an injury that he alleges 
occurred in February 1961.  But his personnel records show that 
he was transferred to the Ryukyus Army Hospital on February 12, 
1961 for temporary duty under treatment and departed the hospital 
on March 23, 1961.  This is not three months, it is less than 6 
weeks.  

In both his 2000 written statement and his 2006 testimony under 
oath, he asserted that the alleged injuries occurred while 
stationed aboard the U.S.S. Talladega and, in the 2000 written 
statement he stated that this occurred in 1962.  His service 
personnel records show that he was transferred to the U.S.S. 
Talladega in September 1962.  Hence he has contended both that he 
was injured while on one ship, the Talladega sometime after 
September 1962, and on another ship, the Paricutin, in February 
1961.  Not only does he, at different times, place himself on 
different ships at the time of the alleged injury, but also 
places the injury at different times - not merely a few months or 
even in the same season - but rather at least 19 months apart and 
in different seasons.  

Additionally, although found insufficient by the parties of the 
joint motion, standing alone, for rating purposes, the medical 
professional who examined him in April 2008 stated that there was 
no evidence of old fracture seen on any of the imaging studies 
conducted.  While the physician who treated him in September 2003 
referred to a bony abnormality of the right wrist, also found by 
the 2010 examiner, those September 2003 notes depended entirely 
on the Veteran's report of in-service fractures of his hands to 
conclude that his hand symptoms were residual of such injury.  As 
the Veteran is not credible as to his reports of an in-service 
fracture of fractures of his hands, any opinion that rests on his 
reports is not probative of the occurrence of the fractures.  

The Board notes that the earliest record of any treatment 
involving his hands or wrists or any reports of pain of his hands 
or wrists are treatment notes from September 2000, just prior to 
when he filed his claim in December 2000.  Even if the physician 
who treated him in September 2003 had a medical reason to believe 
that his bony abnormality and/or arthritis of the hands were 
residual of fracture or fractures it does not follow that any 
such fracture or fractures occurred during the Veteran's service 
between September 1960 and July 1964, as opposed to a time after 
July 1964.  

More evidence that the Veteran is fabricating the occurrence of 
an in-service injury of his hands is the inconsistency in his 
testimony and his statements received in November 2010.  During 
the hearing, he testified under oath that his hands were broken 
in 1962 but that he did not recall what time period it occurred.  
Yet, in November 2010, he contends that the injury occurred in 
February 1961.  

Taking all of the Veteran's inconsistencies together, the Board 
concludes that the Veteran is not credible in his reports of an 
in-service injury of his hands and that the injury did not occur.  
If the injury did not occur, there is no basis to grant this 
claim, no matter what the post-service medical record indicates.  
There is no evidence of arthritis of his hands or wrists 
manifesting within one year of separation from active service so 
the presumptive provisions for chronic diseases are not for 
application.  Hence his appeal must be denied.  There is no 
reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2001 and April 2006.  In the July 
2001 letter, the RO informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter did not 
include notice as to how VA assigns disability ratings and 
effective dates.  In the April 2006 letter, the RO again informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  This letter did include notice as to how VA 
assigns disability ratings and effective dates.  Although the 
2006 letter was sent after the initial unfavorable adjudication, 
the Veteran had sufficient opportunity to participate 
meaningfully in the processing of his claim after the 2006 letter 
and the RO readjudicated the claim by issuance of the 2010 
supplemental statement of the case, thus curing the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  Regardless, as service connection is denied, no 
effective date or disability rating will be assigned, so any 
error in notice as to those elements is not prejudicial to the 
Veteran.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and service 
personnel records.  The Veteran has not identified any private 
treatment records relevant to his claim.  

As to service treatment records, a September 2003 Personal 
Information Exchange System (PIES) response to an request from 
the RO states that the National Personnel Records Center (NPRC) 
conducted an extensive and thorough search for the records but 
were unable to locate the records and had concluded that the 
records either do not exist or that further efforts to locate the 
records would be futile.  

In May 2004, the RO requested clinical (inpatient) records of 
treatment of the Veteran at for a left eye injury at Ryukyus Army 
Hospital for the period from February 12, 1961 to March 23, 1961.  
The request is annotated in June, July, and August as "IC."  In 
April 2006, the Board remanded the issue of service connection 
for arthritis of the Veteran's hands so that VA could contact 
Ryukyus Army Hospital, Okinawa, Japan and obtain any existing 
inpatient clinical records for treatment.  A PIES 
request/response dated in April 2006 indicates the request for 
clinical inpatient records - left eye injury - from February 12, 
1961 to March 23, 1961 at Ryukyus Army Hospital and a response 
"SEARCHES OF << RYUKYUS ARMY HOSPITAL>> FOR <<1961>> WERE 
CONDUCTED, BUT NO RECORDS WERE LOCATED."   This is annotated in 
handwriting "previous clinical for left eye not for (B) Hands 
fractures."  

Another PIES request/response, dated in April 2006, includes a 
request for inpatient clinical records of bilateral hands 
fractures treatment at Ryukyus Army Hospital from February 12, 
1961 to March 23, 1961 and notes that the previous request was 
for left eye injury and this was therefore not a duplicate 
request.  This document also includes a request for morning 
reports of the U.S.S. Paricutin from the same dates containing 
remarks regarding TAD under treatment.  The AMC sent a letter to 
the Veteran in September 2006 informing him that the records just 
described had been requested and VA was waiting for a response.  

In January 2007, VA received a PIES response.  As to the Ryukyus 
Army Hospital records, the response was "SEE PRIOR PIES RESPONSE 
WITH COMPLETION DATE OF 09/22/2004 WHERE CLINICAL RECORDS FOR 
YEAR 1961 FOR RYUKKYUS ARMY HOSPITAL WAS AN NEGATIVE SEARCH."  
As to the morning reports for the U.S.S. Paricutin, the response 
was that there were no morning reports for the Navy and to 
contact the Navy Historical Center.  

Later in January 2007 the AMC sent a letter to the Naval 
Historical Center requesting ship logs of the U.S.S. Paricutin 
for the period from February 12, 1961 to March 23, 1961.  This 
was returned to VA as undeliverable.  In May 2007 and again in 
September 2007, the AMC sent letters to the Modern Military 
Branch of the National Archives with the same request.  In 
October 2007, this branch responded with a form letter than 
stated that there was limited time for a single request and 
stated "Please tell what you see with our limited service in 
mind and we will conduct a page-by-page review of the logs."  No 
ship logs were provided.  

The Board has considered the Veteran's contention that his hands 
were broken while serving aboard the U.S.S. Paricutin, that the 
injury occurred in 1961, and that VA should obtain records from 
that ship.  This follows his sworn testimony during the February 
2006 Board hearing, as well as his written statement from 
December 2000, that the alleged injuries occurred in 1962 while 
serving aboard the U.S.S. Talladega, and his agreement, as 
evidenced by the January 2010 joint motion, that VA must search 
for records of an injury to his hands allegedly sustained in a 
November 1963 altercation.  Moreover, during the February 2006 
hearing, the Veteran was very specific as to what injuries 
occurred while assigned to the respective duty stations.  The 
request for records from Ryukyus Army Hospital for this period 
yielded a negative response.  The time periods that the Veteran 
states he was hospitalized in 1961 does not correspond with the 
time period shown for transfer to the Army hospital.  He 
repeatedly asserted that his hands were broken in 1962 and that 
he was stationed aboard the U.S.S. Talladega at that time.  

Regardless of what efforts the RO made to obtain records of the 
Paricutin, under the facts of this case, the Board finds that VA 
has no further duty to assist in this case.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992) (VA is not required to conduct 
a "fishing expedition" for government records).  

Simply stated, the Board has found the Veteran's statements 
regarding an injury to be false.  Therefore, an additional 
attempt to obtain records to support this claim (beyond the many 
attempts made above) would be a useless gesture. 

Of note is the AMC has complied with the instructions in VA's 
July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
As already explained, the requested examination was conducted and 
is adequate.  

The RO sent a letter to the Modern Military Branch of the 
National Archives for copies of ship logs of the U.S.S. Talladega 
for the period of November 1963, stating that the Veteran was 
involved in a fight with a Marine on November 13, 1963 and VA was 
trying to establish if he sustained an injury of his hands.  In 
August 2010, the National Archives replied stating that after a 
detailed search of the deck logs for the period around November 
13, 1963, no reference to the Veteran could be found.  

Later that month, the AMC received a response from the National 
Archives and Records Administration informing VA that the 
National Archives had located relevant records, the Navy Deck 
Logs of the U.S.S. Talladega, for the period around November 13, 
1963.  The response went on to inform VA that "[a]fter a 
detailed search of the Deck Logs during the month of November 
1963, a reference to the [the Veteran] could not be found.  On 
November 1, 2010, the AMC sent a supplemental statement of the 
case to the Veteran and his representative explaining the reasons 
that the Veteran's claim had continued to be denied and informed 
him of the results of efforts to obtain evidence to substantiate 
his claim.  

In August 2010, the AMC sent a letter to the Veteran inviting him 
to submit any additional evidence to substantiate his claim.  
This letter informed him that he could submit alternative 
evidence showing that he sustained an in-service hand injury and 
that such evidence may include but is not limited to service 
medical personnel or buddy statements or any other evidence or 
information which demonstrates that the in-service hand injury 
occurred.  He was asked to submit a completed release of 
information form as to any treatment provided by private 
physicians or hospitals so that VA could assist him in obtaining 
such evidence.  He was told that he could substitute documents 
for his service treatment records and he was provided with a list 
of examples of such evidence.  

The Veteran did not provide any of the requested evidence or 
information.  He did respond with the argument that the Board has 
already detailed and he submitted a copy of his duty assignments.  
The information regarding where he was stationed and at what 
times was already of record.  Contrary to what the Veteran 
alleged in his argument, evidence that he was stationed aboard 
the Paricutin, or any other duty station, does not tend to 
substantiate that he had injuries of his hands during service.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


